Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


3.	Claims 1, 6-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106900028 to Li et al. (hereinafter Li) in view of U.S. Pre-Grant Publication US 2018/0139682 to Xu et al. (hereinafter Xu)

 	As to claims 1, 9 and 17, Li discloses a communications method, implemented by a first platoon member, wherein the communications method comprises:
 	determining a second platoon member, wherein the first platoon member and the second platoon member belong to a same platoon (Li; pages 8-10 discloses the first vehicle-mounted terminal wirelessly communicates with the second vehicle mounted terminal via a wireless communication module and an identifier of the second vehicle-mounted terminal; the first vehicle-mounted terminal and the second vehicle-mounted terminal belong to the same motorcade; the first vehicle-mounted terminal acquires distance data to the second vehicle-mounted terminal during driving of vehicles, or acquires a connection state with the second vehicle-mounted terminal; if the distance between two vehicles is too large, then the communication between the vehicles may be interrupted or the communication quality would become poor; if the distance between two vehicles exceeds a preset distance, or the communication state between the two vehicles is a disconnection state, then the first vehicle-mounted terminal detects whether a relay device exists; the relay device can be mounted on a third vehicle of the motorcade; if so, then the first vehicle-mounted terminal acquires relay device information, communicates with the relay device by means of the information, and then transmits the relay device information to the second vehicle-mounted terminal via a server; the second vehicle-mounted terminal communicates with the relay device according to the relay device information;
afterwards, the first vehicle-mounted terminal communicates with the second vehicle-mounted terminal via the relay device), 
 	determining a target communications node (Li; pages 8-10 discloses the first vehicle-mounted terminal wirelessly communicates with the second vehicle mounted terminal via a wireless communication module and an identifier of the second vehicle-mounted terminal; the first vehicle-mounted terminal and the second vehicle-mounted terminal belong to the same motorcade; the first vehicle-mounted terminal acquires distance data to the second vehicle-mounted terminal during driving of vehicles, or acquires a connection state with the second vehicle-mounted terminal; if the distance between two vehicles is too large, then the communication between the vehicles may be interrupted or the communication quality would become poor; if the distance between two vehicles exceeds a preset distance, or the communication state between the two vehicles is a disconnection state, then the first vehicle-mounted terminal detects whether a relay device exists; the relay device can be mounted on a third vehicle of the motorcade; if so, then the first vehicle-mounted terminal acquires relay device information, communicates with the relay device by means of the information, and then transmits the relay device information to the second vehicle-mounted terminal via a server; the second vehicle-mounted terminal communicates with the relay device according to the relay device information;
afterwards, the first vehicle-mounted terminal communicates with the second vehicle-mounted terminal via the relay device); and
 	sending to-be-sent data to the second platoon member through the target communications node (Li; pages 8-10 discloses the first vehicle-mounted terminal wirelessly communicates with the second vehicle mounted terminal via a wireless communication module and an identifier of the second vehicle-mounted terminal; the first vehicle-mounted terminal and the second vehicle-mounted terminal belong to the same motorcade; the first vehicle-mounted terminal acquires distance data to the second vehicle-mounted terminal during driving of vehicles, or acquires a connection state with the second vehicle-mounted terminal; if the distance between two vehicles is too large, then the communication between the vehicles may be interrupted or the communication quality would become poor; if the distance between two vehicles exceeds a preset distance, or the communication state between the two vehicles is a disconnection state, then the first vehicle-mounted terminal detects whether a relay device exists; the relay device can be mounted on a third vehicle of the motorcade; if so, then the first vehicle-mounted terminal acquires relay device information, communicates with the relay device by means of the information, and then transmits the relay device information to the second vehicle-mounted terminal via a server; the second vehicle-mounted terminal communicates with the relay device according to the relay device information; afterwards, the first vehicle-mounted terminal communicates with the second vehicle-mounted terminal via the relay device). 
 	Li discloses of determining link distance between two internet devices located in the vehicle, but fails to disclose signal strength of the communication link and compare it with a threshold. However, Xu discloses     
 	wherein a signal quality of a communication link from the first platoon member to the second platoon member is less than a first preset quality threshold (Xu; [0021]; [203] discloses of degerming the signal strength of the Uu link and PC5 link with the threshold. [0071] discloses the UE is the in-vehicle mobile apparatus)
 	wherein a signal quality of a communication link from the target communications node to the second platoon member is greater than or equal to the first preset quality threshold (Xu; [0021]; [203] discloses of degerming the signal strength of the Uu link and PC5 link with the threshold. [0071] discloses the UE is the in-vehicle mobile apparatus)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One would be motivated to combine the teachings so that the UE can choose a link for communication based on the signal strength

 	As to claims 6 and 14, the rejection of claim 1 as listed above is incorporated herein. In addition, Li-Xu discloses further comprising broadcasting a first Internet of vehicles (IoV) message to all platoon members comprised in the platoon, wherein the target communications node is one of the platoon members, wherein the first IoV message comprises the to-be-sent data and a device identifier of the target communications node (Xu; [0076]; [0096]). 

As to claims 7 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition, Li-Xu disclose further comprising broadcasting a first Internet of vehicles (IoV) message to all platoon members comprised in the platoon, wherein the target communications node is one of the platoon members, and wherein the first IoV message comprises the to-be-sent data, a device identifier of the target communications node, and a device identifier of each second platoon member (Xu; [0076]; [0096]).

As to claims 8 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition, Li-Xu disclose when the target communications node is an application server of an Internet of vehicles (loV), wherein the communications method further comprises sending a forwarding message to the application server, wherein the forwarding message comprises the to-be-sent data and identification information identifying the second platoon member (Xu; [0362]).

Allowable Subject Matter
	Claims 2-5, 10-13 and 18-20 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/               Primary Examiner, Art Unit 2478